Name: 2003/557/EC: Commission Decision of 24 July 2003 on the provisional allocation to the Netherlands of additional days absent from port for fishing vessels carrying beam trawls (notified under document number C(2003) 2636)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  international law
 Date Published: 2003-07-29

 Avis juridique important|32003D05572003/557/EC: Commission Decision of 24 July 2003 on the provisional allocation to the Netherlands of additional days absent from port for fishing vessels carrying beam trawls (notified under document number C(2003) 2636) Official Journal L 189 , 29/07/2003 P. 0048 - 0048Commission Decisionof 24 July 2003on the provisional allocation to the Netherlands of additional days absent from port for fishing vessels carrying beam trawls(notified under document number C(2003) 2636)(Only the Dutch text is authentic)(2003/557/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2341/2002(1) fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required thereof, as amended by Regulation (EC) No 1091/2003(2), and in particular paragraph 6(c) of Annex XVII,Whereas:(1) Annex XVII to Regulation (EC) No 2341/2002 specifies the number of days on which certain Community fishing vessels may be absent from port in certain geographical areas.(2) Paragraph 6(c) of that Annex enables the Commission to allocate an additional number of days on which a vessel may be absent from port while carrying on board any of the gears defined in paragraph 4, on the basis of the achieved results or the expected results of decommissioning programmes in 2002 and 2003 for vessels affected by the provisions of that Annex.(3) The Netherlands has submitted data on the decommissioning in 2002 of fishing vessels carrying on board beam trawls of mesh size equal to or greater than 80 mm.(4) In the view of the data submitted, two additional days at sea should be provisionally allocated to the Netherlands for fishing vessels carrying on board such fishing gear,HAS ADOPTED THIS DECISION:Article 1Two additional days, in relation to those set out in paragraph 6(a) of Annex XVII to Regulation (EC) No 2341/2002, shall be provisionally allocated to the Netherlands in each calendar month for the areas defined in paragraph 2a and 2b of the Annex for fishing vessels carrying on board beam trawls of mesh size equal to or greater than 80 mm.Article 2This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 24 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 356, 31.12.2002, p. 12.(2) OJ L 157, 26.6.2003, p. 1.